In this case the Chancellor granted the husband a divorce on account of the willful, obstinate and continued desertion of the wife for the statutory period, but in his decree the Chancellor stated "a faithful wife for forty years is entitled to consideration even though at the end she should desert the husband and the burden of contribution might be a heavy one for the husband, therefore he allowed the wife $50.00 per month alimony, stating as he did so that he was going to override legal technicalities in order to accomplish a good result.
This is a government of laws and not a government of men. It is debatable as a proposition of moral policy whether a wife who deserts her husband at the time in life when the shadows of life's sunshine begin to lengthen backward on the traveled path toward the inevitable western sunset, but be that as it may, there is no legal or equitable precedent that I have been able to find which undertakes to treat matrimony as a sort of annuity affair and attribute to it a cash surrender value, even though the party making the surrender and claiming the cash value of it in the form of alimony, has been a faithful performer of the marital contract for forty years.
Therefore I cannot concur in that part of the decree which awards the deserting wife alimony against her faultless husband.